﻿Sir, you are presiding over the General Assembly at its forty-fifth session, a time of momentous change and a crucial moment in history. In offering you warm and sincere congratulations, we are particularly pleased that someone with such skill and experience from an island nation that has played such an important part in international affairs is guiding our deliberations.
I also wish to express Jamaica's profound gratitude to outgoing President Joseph Garba of Nigeria for his dynamic and resourceful contribution to the success of the forty-fourth session. The 12-month period that has elapsed since the start of the forty-fourth session of the General Assembly has been a remarkable one in the history of the world and has witnessed a number of critical initiatives being taken by this Organisation.	
The transformation of the political landscape of Eastern Europe is now almost complete, and the reunification of the German nation is an accomplished fact.
In Central America the promise of free and fair elections in Nicaragua has been honourably fulfilled and the people of that country can now turn their attention to dealing with their admittedly formidable economic and social problems.
In Panama there has been the restoration of a Government that: can claim the legitimacy of popular support, even though that restoration took place in circumstances which many of us could not condone.
In Haiti there is renewed hope that before the end of this year the Haitian people will exercise their long-deferred right to select their Government through a process of free and fair elections. My country, Jamaica, in collaboration with our partners in the Caribbean Community (CABICOM), has been assisting and stands ready to assist and to give what further help we can. Other Governments have also helped on a bilateral basis. However, more is needed and the government of Haiti has requested assistance from this Organisation by way of financial and other support. We strongly support that request, which we believe should elicit a positive and prompt response, and we urge that every effort be made to overcome whatever procedural obstacles may exist so that the modest assistance requested by the Government of Haiti can be put in place right away.
In a number of other countries in this hemisphere, peaceful transfers of power have taken place and there is a refreshing absence of military dictatorships and the welcome presence of a growing spirit of co-operation among the nations of Latin America and the Caribbean, all of which augurs well for the future. The announcement by the President of the United States of a commitment to a far-reaching initiative designed to deal comprehensively and in a co-operative way with the grave economic and social problems of Latin America and the Caribbean opens up an exciting vista of positive challenges and opportunities.
In respect of the situation in southern Africa, at its sixteenth special session, devoted to apartheid and its destructive consequences in southern Africa, this General Assembly adopted by consensus a historic Declaration listing the measures required for establishing a climate conducive to negotiations.
I am sure that we all note with satisfaction that the administration of President de Klerk has begun a process of positive change and that initial steps have been taken by the regime to improve the internal political atmosphere. These steps include the release of Nelson Mandela from prison, an occurrence of major political significance and importance; the unbanning of the African National Congress of South Africa (AMC), the Pan Africanist Congress of Azania (PAC) and other political organizations, and preliminary discussions with the AHC under the leadership of Mr. Mandela to establish the prerequisites for embarking on negotiations designed to achieve a peaceful end to the evil system of apartheid. Progress is being made in complying with the measures outlined in the Declaration adopted at the sixteenth special session and, indeed, the parties have now agreed in the Pretoria Minute of 6 August 1990 that the way is now open to proceed towards negotiation of a new Constitution.
All of this is most welcome but, of course, despite the progress that has been made, the main pillars of apartheid still remain in place. As indicated by Mr. Nelson Mandela in his historic and moving address to the Special Committee against Apartheid on 22 June this year, sanctions should remain in force until clear and irrefutable evidence emerges of profound and irreversible change.
Jamaica hopes that, despite the obstacles that exist within both the black and the white communities, the initial steps that have been taken will lead to the commencement %^ negotiations in earnest and will bring an end in peaceful fashion to the abominable system and practice of apartheid and to the establishment of a just, democratic and non-racial society in South Africa.
On the continent of Asia we note with satisfaction that important, though admittedly still limited, steps are being taken to end the division of the Korean peninsula, which represents one of the few remaining legacies of the cold war. The United Nations, the whole international community and those individual countries with strong bilateral ties with North and South Korea should do everything possible to assist in the successful evolution of that process.
This past year has also witnessed a number of important initiatives that have been launched by the Organisation in areas of universal concern.
The seventeenth special session of the General Assembly, on the subject of drugs, which was held earlier this year, provided an opportunity for countries to state clearly their commitment to take co-ordinated action to combat drug abuse and illicit trafficking and culminated in the adoption of a Political Declaration and Global Progress of Action. 
We have for some time now recognized the need to enhance the efficiency of the United Nations structure for drug abuse control. Therefore, Jamaica was very pleased to have had the opportunity to be represented on the Group of Experts which had been mandated to assist the Secretary-General in examining the modalities for more effective action within the United Nations system.
The recommendations of that Expert Group are now before the Secretary-General for consideration. We anticipate the very early conclusion of deliberations on the matter and the proper establishment of an integrated structure through which Member States can more effectively co-ordinate their efforts on all aspects of the drug problem.
In coping with the global phenomenon of drugs, it is becoming increasingly evident that demand reduction is a key element and that this is an essential part of any serious drug eradication programme. We therefore express special satisfaction at the growing international recognition of the importance of drug demand reduction as a means of controlling both production and abuse. We of course participated fully in the World Ministerial Summit to Reduce Demand for Drugs and to Combat the Cocaine Threat, which was held in the United Kingdom in April this year, and we note with satisfaction the successful outcomes of the meeting.
In the area of economic co-operation, a fresh, although admittedly modest start, was made at the eighteenth special session of the General Assembly, which adopted by consensus a Declaration on International Economic Co-operation, in particular the Revitalisation of Economic Growth and Development of the Developing Countries. We must now seek to build on this consensus. We hope that international economic co-operation will be further stimulated by current events in view of the need to overcoat the negative effects of the crisis in the Gulf, particularly on oil-importing developing countries already staggering under a burden of debt and numerous other problems. 
It is widely acknowledged that the consensus reached at the special session was an important first step in the economic cooperation that the international community has to undertake in the process of carrying cut the agreed commitments and policies. These commitments and policies must of course in the first instance be implemented at the national level. Many developing countries including my own country, are in fact already endeavouring to implement policies aimed at keeping control over inflationary tendencies promoting domestic savings achieving favourable conditions for domestic and foreign investments, modernising the economy and increasing international competitiveness. However, the success of those policies will depend crucially on the support of the international community in areas such as enlarged market access; transfer of resources and above all a durable and broad solution of the external debt problems of the developing countries.
On the critical issue of external debt, we welcomed the Secretary-General's appointment of the distinguished statesman Bettino Craxi to examine the current debt question in all its aspects. We trust that his several recommendations which include debt-servicing forgiveness the conversion of interest payments into indexed local currency funds to finance development projects, the strengthening of regional banks, and debt-equity swaps, will be fully discussed both nationally and internationally and that some workable consensus on the way forward will be found. In particular we continue to insist that mechanism must be devised to deal with the special situation of those countries, like ay own, that find themselves in the position of being net transfers of resources to the multilateral lending institutions.
The World Summit for Children held here last weekend provided a timely opportunity to focus international attention on the pressing questions related to the protection and development of the world's children. The countries participating in the Summit demonstrated a high degree of political solidarity in agreeing to а number of comprehensive policies and strategies designed to ensure the future well-being, survival and growth of children all over the world. The government of Jamaica has already made children a priority in its recently developed "Five-Year National Development Plan" and will continue to seek ways and find the resources to fulfil its commitment to these important goals.
Those positive developments on the political scene and the initiatives undertaken in relation to international co-operation in respect of narcotic trafficking, economic development and social concern might well have led us at this session of the General Assembly to look with optimism towards the continuing evolution of a more peaceful, harmonious, humane and caring international environment in which the struggle for a world order based on social justice and individual freedom could proceed with confidence. Unfortunately, any such optimism has been severely dampened by the crisis in the Persian Gulf region brought on by the Iraqi invasion of Kuwait. This act of totally unjustified aggression has rightly been condemned by virtually the entire world community of nations and has rightly been met with an uncompromising demand for unconditional withdrawal of the invading forces, and sanctions have rightly been visited on the aggressor.
Most international disputes, and even some unilateral acts of aggression, when dispassionately examined will usually be found to contain elements of moral ambiguity or legal doubt. The invasion of Kuwait by Iraq is an exception to this general experience. It is an act of naked, unrelieved aggression without any semblance of conceivable justification or excuse. Kuwait did not present any conceivable threat to the security of Iraq, nor was there any call from elements within the country for relief or assistance against an oppressive or illegal Government. It is a sovereign State and a Member of this Organisation that has been recognised as such by all other Members, including Iraq. In these circumstances, for the United Nations to fail to take action or to settle for anything less than the withdrawal of the invading forces, so as to permit the Kuwaiti people to continue to decide their own destiny, would be to condemn this Organisation for ever to impotence and futility.
The attempt will undoubtedly be made, as indeed to some extent it has been made, to portray the impasse in the Gulf region as a confrontation between the United States and Iraq. It is important for everyone to recognize that, while the United States inevitably has the responsibility of playing a leading role, what is really involved is a confrontation between Iraq and the United Nations. Neither is the issue at stake one that is important only because the region is a major producer of oil. The principle involved is one of fundamental importance to every country, particularly to those developing countries which do not have the military strength to defend themselves against aggression or a take-over by more powerful neighbours. For such countries the only hope of lasting security lies in the unequivocal acceptance by the international community of the sanctity of a sovereign nation's right to determine its own destiny and the willingness of the nation States that constitute this Organisation to enforce that principle on their behalf. What is at stake, therefore, is the fundamental basis on which a peaceful and secure world order must rest.
My country joins with the overwhelming majority of all mankind in its unequivocal support of the resolutions adopted by the Security Council and the actions that have been taken pursuant thereto. We do so in the full realisation of the severe economic hardships that have befallen and will continue to befall non-oil-producing developing countries like ours as c result of the dramatic escalation of oil prices that has taken place over the past two months. We are not, of course, the only sufferers. Nor is our plight the most dramatic. That melancholic distinction belongs to the people of Kuwait, to neighbouring countries whose trade has been devastated and security threatened, and to the tens of thousands of refugees whose livelihood, and in many cases basic possessions, have been lost overnight, Urgent help must continue to be mobilised on their behalf. Nevertheless, the drastic inflation of oil prices will, if continued much longer, affect the entire world economy. The developed industrialised countries will suffer some decline in growth rates, but, as happened in 1973 and 1979, they have room for manoeuvre to take defensive action and to cushion themselves against the worst effects. Few, if any, such options are open to the oil-importing developing countries, already burdened with debt and just beginning to emerge from a decade of painful adjustment which was, in large measure, brought on by the oil-price shocks of 1973 and 1979. Such countries are hit a double blow. The first immediate damage is caused by the pre-emption of scarce foreign exchange to meet the increased cost of importing the oil necessary to keep their production machines going and satisfy their basic needs for electricity and transportation. The second blow comes from the reduction of world trade due to the defensive deflationary and conservation measures taken by the developed industrialised nations, which will reduce the demand for their exports and further depress the prices of most of the other commodities on which they rely for export earnings. It should be noted, moreover, that for the oil-producing developing countries the short-term gains is likely to prove, as experience has shown, both illusory and dangerous. 
The defence mechanisms of contraction and conservation adopted by their main customers sooner or later produce the inevitable effect of a fall in oil prices every bit as precipitous as the artificially induced escalation. The fact is that the permanent interests of the oil-producing countries too are best served by a stable and orderly market in which prices move in a predictable way and in conformity with the requirements of growing and expanding world trade and a secure world economy.
We urge the industrialised nations, the international financial institutions and the oil-producing countries to decide on and implement without delay an emergency programme to assist non-oil-producing developing countries, whose economies are facing disastrous stresses, not nest year or in the long run but right now. To many such countries, assistance delayed is tantamount to assistance denied. We strongly support the view, expressed by the Foreign Minister of the Soviet Union, that the United Nations should take the lead in promoting and co-ordinating such a programme and should do so as a matter of extreme urgency.
Already we have seen some welcome evidence of both an acceptance of the need for action and the willingness to take it. In this regard, we applaud the decision of the Government of Saudi Arabia to increase its oil production and the offer by Mexico and Venezuela to introduce temporary modifications in the San Jose Accord which will assist in providing some relief to the countries of Central America and the Caribbean. The decision by the United States to release some of its strategic reserves is also most welcome. The Soviet Union, the largest oil producer in the world, has expressed its willingness to co-operate in a global programme of action. At the recently concluded meeting of the Board of Governors of the World Bank and the International Monetary Fund, the need for those institutions to provide some immediate financial relief, particularly to the poorest and most indebted countries, was also explicitly recognized.
Clearly, therefore, the will exists. What is needed now is effective and co-ordinated action. Let us hope that it comes soon.
However, even as we grapple with the immediate economic effects of the present crisis, we must begin to direct our minds to the more fundamental and long-term issue of world energy supplies.
Given the present structure of the world economy and the existing state of technology, there is no escaping the fact that oil is a unique commodity - unique in the sense that its availability and cost play a decisive role in the orderly functioning of the world economy and, therefore, of the prospects for a world order of peace, stability and economic growth that will make possible a better life for all mankind.
In the light of this, the world community must ask itself whether the availability and cost of this commodity can continue to be left to the vagaries of an unregulated market that has shown itself to be so easily destabilized.
Moreover, one cannot escape the suspicion that it is a market which in a time of crisis or uncertainty is readily susceptible to manipulation. I say this because the present escalation of oil prices does not reflect either a corresponding and proportionate shortage of actual supply or an increased demand. It is speculative and artificial. The day will eventually come when the technology of alternative sources of energy has developed to the point where oil is no longer a unique commodity, but that day is still some distance away. In the meanwhile, is it acceptable for the world economy to remain in continued danger of the roller-coaster ride in oil prices which we witnessed in the recent past and which now threatens us again? 
It has been said that those who forget history are condemned to repeat it. He cannot afford to miss once again, as we did in the 1970s, the opportunity to establish a mechanism which would enable both the oil producers and the oil consumers to enjoy the benefits of a stable market in this commodity. By this I mean a market which will be fair to both producers and consumers, a market which will move in an orderly and predictable way as the world economy and world trade develop and which will, as far as practicable, be insulated from the effects of random political events and speculative manipulation.
The establishment of such a mechanism will obviously require a high degree of agreement, co-operation and co-ordination on a global scale. It will be difficult and will not be accomplished overnight. Nevertheless, I suggest that this is a task which the Organisation, representing as it does all the nations and peoples involved, needs to put on its agenda for urgent and serious consideration.
The Secretary-General and his staff continue to do a remarkable job, for which they deserve not only our profound gratitude but our unstinting support as they tackle the formidable agenda that lies ahead. My country pledges such support and reaffirms its commitment to this great Organization, which more than ever today is the repository and guarantor of our hopes for a world of peace, security and justice.
